Citation Nr: 0307477	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION


The veteran had active service from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In October 2002, the Board developed this issue for 
additional evidence, and it has returned for decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD has not been 
objectively shown to be productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West  2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
July 1999 statement of the case, the November 2000 
supplemental statement of the case, and a letter issued by 
the Board to the veteran in January 2003 and another in March 
2003, which addressed the contents of the veteran's claim.  
The Board invited the veteran to identify records that could 
be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letters, the Board asked the 
veteran to identify records relevant to his claim.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA.  
The veteran was also examined for VA purposes in connection 
with this claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.



II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's appeal is 
from the initial rating assigned for service-connected PTSD.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO's statement of the case and supplemental statement of 
the case provided the veteran with the appropriate applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial compensable disability 
evaluation for the service-connected PTSD.  According to the 
statement and supplemental statement of the case, the RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition for any period of 
time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his PTSD.  He has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record that would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria, 
a 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2002).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV).  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD is not warranted 
at any time during the pendency of this appeal.  The evidence 
of record does not more nearly approximate the criteria for a 
rating in excess of 50 percent pursuant to the regulations.  
The Board finds that occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, have not been 
shown.  

According to a December 1998 report, the examiner diagnosed 
PTSD with a GAF of 58 with moderate difficulty in social and 
occupational functioning, due to symptoms of PTSD and related 
symptoms of depression.  The examiner summarized that the 
veteran reported classic symptoms of PTSD, some of which were 
mollified to some degree with medications.  The veteran 
related in a genuine manner, with an apparent long history of 
repressing memories of Vietnam and coping in a more self-
destructive manner.  The veteran appeared interested in 
working with his symptoms in therapy, and it was possible 
that his symptoms would increase by uncovering more memories 
during therapy.  The veteran also reported symptoms of 
depression, such as a history of suicidal ideation, lack of 
interest, depressed mood, and difficulty sleeping.

According to a January 2000 VA examination report, the 
examiner diagnosed the veteran with moderate PTSD with no 
change during the past 18 months since the last interview.  
The examiner assigned a GAF score of 60, as well as for the 
previous year.  The examiner commented that this GAF may be 
high, but was based on the examination.  The claims file was 
not available for review.  The examiner summarized that there 
appeared to be no increase in the veteran's PTSD.  The GAF 
score was listed as 60 and the veteran was felt to be able to 
maintain gainful employment in spite of his PTSD symptoms as 
far as can be determined.  The veteran's general personality 
disorder and PTSD did interfere with his ability to maintain 
employment.  The examiner felt that the veteran has 
functioned at a marginal level since service, which has been 
fairly consistent over many years.

In October 2000, the January 2000 VA examiner provided an 
addendum to his report.  The VA examiner recounted that he 
felt that there was no merit to the veteran's claim for an 
increased rating based on the January 2000 examination.  
Since then, the examiner noted that the Board had remanded 
the claim for an explanation in the disparity of the GAF 
scores dated between 1998 and 2000, which were of record.  
The examiner reported that he had reviewed the record to see 
what the relevance these GAF scores had to the actual 
examination of the veteran.  In January 2000, the VA examiner 
assigned a GAF of 60.  In reviewing the record, the examiner 
was impressed more than before that the veteran had the 
likelihood of extensive substance abuse and substance abuse.  
As an expert in substance abuse, the examiner felt that it 
was not possible to differentiate between substance 
dependence as a primary diagnosis and the diagnosis of PTSD.  
In reviewing the record, the examiner revised his GAF score 
to 58, with 60 being the highest level during the last year.  
The examiner emphasized that he did not agree with the 
adjustment counselors who testified for the patient and there 
was evidence that the degree of addiction and the role of 
substance abuse shown by the deteriorated appearance of the 
patient during the interview was not sufficiently taken into 
consideration by the counselors.  If any question remained, 
however, the examiner thought it was reasonable to have a 
third evaluator in addition to other medical opinions.  The 
examiner was not impressed by the degree of unemployability 
independent of the use of substances.

According to a January 2003 VA examination report, the 
examiner noted that he had reviewed the claims file prior to 
the examination.  The mental examination revealed that the 
veteran was casually groomed and fully cooperative.  His eye 
contact was virtually nonexistent and the examiner had to 
repeat numerous questions.  The veteran did not display overt 
anxiety or dysphoria.  His speech was within normal limits 
with regard to rate and rhythm.  The veteran's mood was 
generally neutral and affect was somewhat constricted.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
any confusion.  No gross impairment in memory was observed 
and the veteran was oriented in all spheres.  Hallucinations 
were not complained of and no delusional material was noted.  
The veteran's insight was somewhat limited and judgment was 
adequate.  The veteran reported suicidal ideation by history, 
but not currently.  The examiner determined that the veteran 
was competent for VA purposes, and was not in need of 
psychiatric hospitalization at the time of this examination.  
The psychiatric diagnosis was chronic PTSD with a GAF of 55. 

The January 2003 VA examiner commented that the veteran did 
not provide evidence that his PTSD symptomatology precluded 
his ability to work. While the veteran did refer to being 
under pressure, it was unclear how this was related to his 
PTSD.  The veteran did not socialize with friends, but does 
socialize with relatives.  The veteran did not provide 
evidence of severely impaired social functioning.  The 
veteran appeared to meet the criteria for a diagnosis of 
multiple substance abuse.  The examiner did not feel that the 
veteran was incapacitated on the basis of that other 
substance abuse.  The examiner believed that the veteran 
demonstrated a moderate degree of impairment with respect to 
PTSD.

The VA outpatient treatment notes during the pendency of the 
claim essentially corroborate the findings in the VA 
examination reports, which indicate symptoms of no more than 
moderate.  The veteran's GAF score ranged from the low 50s to 
mid 60s.  As noted previously, GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Given the foregoing evidence, the Board finds that a rating 
in excess of 50 percent is not warranted at any time during 
the pendency of the appeal.  

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating.  The veteran 
testified before a hearing officer at the RO in May 2000 that 
VA outpatient examiners had assigned GAF scores in the 40s 
(43 and 47) in 1999.  The Board finds that these GAF scores 
alone do not support a higher rating.  According to the VA 
examination reports discussed above, the examiners noted that 
the veteran appeared to meet the criteria for a diagnosis of 
multiple substance abuse.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard at 267 (citing DSM-IV).  The GAF score 
considers all mental illness of an individual, whether 
service connected or nonservice connected.  The Board finds 
the VA examination reports compelling because the examiners 
indicate that the veteran's mental illness is due in large 
part to a nonservice-connected disorder.  

Moreover, a GAF score, when considered alone, is not 
controlling.  The criteria set out in Diagnostic Code 9411 
contains a number of factors in addition to a GAF score.  The 
VA outpatient treatment records overall reflect no more than 
moderate PTSD symptoms when compared to the criteria set out 
in Diagnostic Code 9411.

The Board finds that the favorable evidence of record is 
outweighed by the evidence discussed in the preceding 
paragraphs.  With respect to the veteran's May 2000 testimony 
and written statements, it is important to note that, as a 
lay person untrained in the fields of medicine and/or 
science, the veteran is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits with 
respect to a rating in excess of 50 percent.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's PTSD has resulted in frequent 
periods of hospitalization.  As noted above, the evidence 
indicates that the veteran's service-connected PTSD does not 
render him unemployable.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO, 
for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.


ORDER

Entitlement to an initial rating for PTSD in excess of 50 
percent is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

